Petition for Writ of Mandamus Denied and Memorandum Opinion filed July
29, 2022.




                                       In The

                     Fourteenth Court of Appeals

                                 NO. 14-22-00554-CV



                               IN RE K.C., Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                          County Court at Law No. 2
                            Galveston County, Texas
                        Trial Court Cause No. 20FD2246

                         MEMORANDUM OPINION

      On July 28, 2022, relator K.C. filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. § 22.221; see also Tex. R. App. P. 52. In the
petition, relator asks this court to compel the Honorable Kerri Foley, presiding judge
of the County Court at Law No. 2 of Galveston County, to set aside her March 24,
2022 sanctions order.

      Relator has not established that she is entitled to mandamus relief.
Accordingly, we deny relator’s petition for writ of mandamus. We also deny
relator’s motion to stay.


                                 PER CURIAM

Panel consists of Justices Zimmerer, Hassan, and Poissant.




                                        2